NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4498-18T3

HASHIM SHABAZZ,

          Plaintiff-Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and GAD BAKERIES NJ LLC,

     Defendants-Respondents.
___________________________

                   Submitted September 15, 2020 – Decided September 24, 2020

                   Before Judges Gilson and Gummer.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 173,656.

                   Hashim Shabazz, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review (Donna Arons, Assistant
                   Attorney General, of counsel; Sean P. Havern, Deputy
                   Attorney General, on the brief).

                   GAD Bakeries NJ LLC, respondent pro se, has not filed
                   a brief.
PER CURIAM

      Hashim Shabazz appeals from a final decision by the Board of Review

(Board) that found that he was not qualified for unemployment benefits because

he left work voluntarily without good cause attributed to work. N.J.S.A. 43:21-

5(a). We affirm.

      Shabazz was employed by GAD Bakeries N.J., LLC (GAD) for

approximately two years, from March 2017 to January 2019. On January 15,

2019, Shabazz came to work and found that his locker had been opened and his

personal items had been thrown on the floor.

      Shabazz then met with Jason Schwartz, GAD's Director of Operations,

and Renee Cain, GAD's Human Resource Manager.                 Shabazz initially

complained about the opening of his locker and lost items, but then raised prior

complaints about a stolen cell phone and a failure to be given a raise. During

that meeting, Shabazz asked if he could leave GAD and collect unemployment.

Cain responded that the company did not control unemployment decisions.

      Ultimately, the conversation became heated and, according to Cain,

Shabazz stated that "it was not a healthy relationship," the situation was

"ridiculous," and Schwartz and Cain were "ignorant." Shabazz was then asked

to leave GAD's property, and he never returned to work.

                                                                        A-4498-18T3
                                       2
      Shabazz applied for unemployment benefits, and he received $297 for one

week of benefits. Thereafter, Shabazz was determined to be ineligible for

benefits because he had left work voluntarily without good cause attribu ted to

the work.

      Shabazz appealed that determination, and a telephonic hearing was held

before an Appeal Tribunal (Tribunal). At that hearing, Shabazz and Cain, as a

representative of GAD, testified. The Tribunal determined that Shabazz had left

work because his personal items had been stolen from his locker. The Tribunal

then found that Shabazz was disqualified from receiving benefits because

leaving work for a personal reason did not constitute good cause attributed to

the work. The Tribunal directed Shabazz to refund the sum of $297.

      Shabazz appealed the Tribunal's decision to the Board. On April 4, 2019,

the Board affirmed the decision of the Tribunal. In that regard, the Board

adopted the factual findings and conclusions of the Tribunal, but modified the

finding concerning why Shabazz left work. The Board found that Shabazz had

left work voluntarily without good cause attributed to the work because he was

unsatisfied with management's response to his complaints.

      Shabazz now appeals the Board's decision to us, contending that the

Board's decision did not consider his personal circumstances, including his


                                                                       A-4498-18T3
                                      3
mental health conditions, and that certain information was not admitted at the

hearing. Given our limited scope of review, we discern no basis to reverse the

decision of the Board.

      An agency's decision should not be disturbed on appeal unless it is shown

to be arbitrary, capricious, or unreasonable. Brady v. Bd. of Review, 152 N.J.
197, 210 (1997) (citing In re Warren, 117 N.J. 295, 296 (1989)). We "'can

intervene only in those rare circumstances in which an agency action is clearly

inconsistent with its statutory mission or with other State policy.'" Ibid. (quoting

George Harms Constr. Co. v. N.J. Tpk. Auth., 137 N.J. 8, 27 (1994)).

Furthermore, "'[i]n reviewing the factual findings made in an unemployment

compensation proceeding, the test is not whether an appellate court would come

to the same conclusion if the original determination was its to make, but rather

whether the factfinder could reasonably so conclude upon the proofs.'" Ibid.

(alteration in original) (quoting Charatan v. Bd. of Review, 200 N.J. Super. 74,

79 (App. Div. 1985)). In sum, our scope of review is confined to determining

"whether the agency's decision offend[ed] the State or Federal Constitution[s]";

whether such action violated legislative policies; "whether the record

contain[ed] substantial evidence to support" the agency's factual findings; and

whether the agency, in applying "legislative policies to the facts . . . clearly erred


                                                                              A-4498-18T3
                                          4
in reaching a conclusion that could not reasonably have been made." Id. at 210-

11 (quoting George Harms Constr. Co., 137 N.J. at 27).

      The relevant statute provides that an individual shall be disqualified from

receiving benefits if "the individual has left work voluntarily without good cause

attributable to such work." N.J.S.A. 43:21-5(a). "While the statute does not

define 'good cause,' . . . courts have construed the statute to mean 'cause

sufficient to justify an employee's voluntarily leaving the ranks of the employed

and joining the ranks of the unemployed.'" Domenico v. Bd. of Review, 192
N.J. Super. 284, 287 (App. Div. 1983) (citations omitted) (quoting Condo v. Bd.

of Review, 158 N.J. Super. 172, 174 (App. Div. 1978)).

      The test for determining whether an employee's decision to leave work

constitutes "good cause" is one of "'ordinary common sense and prudence [.]'"

Brady, 152 N.J. at 214 (quoting Zielenski v. Bd. of Review, 85 N.J. Super. 46,

52 (App. Div. 1964)). The employee's decision to quit "'must be compelled by

real, substantial and reasonable circumstances not imaginary, trifling and

whimsical ones.'"    Ibid. (quoting Domenico, 192 N.J. Super. at 288).          "A

claimant has the 'responsibility to do whatever is necessary and reasonable in

order to remain employed.'" Ibid. (citations omitted) (quoting Heulitt v. Bd. of

Review, 300 N.J. Super. 407, 414 (App. Div. 1997)).


                                                                          A-4498-18T3
                                        5
      Applying these well-established standards, we discern no basis to disturb

the determinations made by the Board. Based on the testimony at the hearing,

the Tribunal found that Shabazz had voluntarily quit and he had not been fired.

The Board adopted that finding, but modified the finding concerning the reason

why Shabazz quit. In that regard, the Board determined that Shabazz left work

because he was not satisfied with his employer's response to his complaints. The

Board then determined that such a reason for leaving work did not constitute

good cause attributable to work because there was no evidence to support that

GAD was responsible for Shabazz's loss of property.         Those findings are

supported by substantial credible evidence in the record. Moreover, the Board's

determination that Shabazz's reasons for leaving work did not constitute good

cause attributed to the work is consistent with well-established law.

      Before us, Shabazz argues that his mental health conditions did not permit

him to remain at work because he was getting so angry with management that

he was afraid he might commit an act of violence. Shabazz did not, however,

expressly raise that argument before the Tribunal or the Board. "Normally, we

do not consider issues not raised below at an administrative hearing." In re

Stream Encroachment Permit, 402 N.J. Super. 587, 602 (App. Div. 2008) (citing

Bryan v. Dep't of Corr., 258 N.J. Super. 546, 548 (App. Div. 1992)).


                                                                        A-4498-18T3
                                       6
Accordingly, we decline to address this issue because it does not involve a

jurisdictional question or a matter of great public interest.   See Nieder v. Royal

Indem. Ins. Co., 62 N.J. 229, 234 (1973). Nevertheless, we note that Shabazz

failed to support his claim of mental health problems with sufficient admissible

evidence.

      Affirmed.




                                                                            A-4498-18T3
                                         7